From a judgment of conviction, in the circuit court, for the offense of using abusive, insulting, or obscene language defendant appealed. It appears from the record that this cause was tried and determined and judgment rendered on December 10, 1925. The court assessed a fine of $200 and also added six months' hard labor for the county. The trial judge has certified to this court that no bill of exceptions has been presented, and that the time for presenting a bill of exceptions has expired. The appeal is therefore predicated upon the record proper. The record appears to be regular in all things. No error is apparent. The judgment of conviction, from which this appeal was taken, is affirmed.
Affirmed.